CLIFTON, Circuit Judge,
dissenting.
I disagree with each of the majority’s alternative rationales for reversal of the district court and thus respectfully dissent.
In my view, the previous panel’s memorandum disposition did not resolve the question decided below. Although the panel determined that Bell’s letters “viewed in context, reasonably could be interpreted as ... requests for information,” Bell v. Hawaiian Airlines, Inc., 211 F.3d 1272 (9th2000) (emphasis added), “could be” does not mean “were.” The panel reversed a summary judgment on that issue in favor of Hawaiian Airlines, but it did not say that summary judgment should have been entered for Bell. Indeed, rather than make the determination made here — that is, that Hawaiian Airlines in fact interpreted or should have interpreted the letters as requests for information, ante at---the previous panel remanded the question to the district court, which, as factfinder, would be better able to interpret the letters “in context.” Bell, 211 F.3d 1272. If the panel had intended, as the majority suggests here, to provide a binding interpretation of the letters and thus to narrow the issues before the district court on remand, “it could easily have done so” explicitly. United States v. Ponce, 51 F.3d 820, 826 (9th Cir.1995) (per curiam).
The district court determined that Bell’s letters to Hawaiian Airlines, viewed in context, were not requests for information, but rather a “continuing demand that his benefits be recalculated.” Mindful both that statutory penalties are to be “strictly construed” and that clear-error review is “significantly deferential,” I would affirm. Ivan Allen Co. v. United States, 422 U.S. 617, 627, 95 S.Ct. 2501, 45 L.Ed.2d 435 (1975); United States v. Gust, 405 F.3d 797, 799 (9th Cir.2005) (internal quotation marks omitted). Although Bell’s first letter complained that his “proper retirement pay ha[d] not been determined nor paid,” it did not request that Hawaiian Airlines provide him with the determination. It requested only that Hawaiian Airlines advise him of the “reason for delay.” In its reply, Hawaiian Airlines apologized for its delay in “processing” (rather than providing) Bell’s final benefit calculation and promised that the calculation, once completed, would be forwarded to the Retirement Board (rather than to Bell). Bell’s second letter echoed Hawaiian Airlines’ apparent understanding, reminding the company of its promise that “approval by the Retirement Board would be forthcoming” and observing that more than four months later, “no adjustment to [his] retirement pay ha[d] been made.” To be sure, Bell also referred to “waiting] for Hawaiian Airlines to determine what [his] retirement pay should be,” but as in his first letter, he did not request that the *647determination be provided to him. Because the district court’s interpretation of Bell’s letters was entirely “plausible in hght of the record viewed in its entirety,” it cannot be clearly erroneous. Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985).
For these reasons, I respectfully dissent.